DETAILED ACTION
Preliminary Amendment 
1.	The preliminary amendment filed on April 1, 2021 has been entered. The claims pending in this application are claims 1-4, 6-12, and 16-24. 

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6-12, and 16-23, drawn to a method. 
Group II, claim 24, drawn to a method. 
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the assay step in claim 1 of Group I is not required for Group II while the assay step in claim 24 of Group II is not required for Group I. 
5.	Group I or II contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1)	a cell engineering tool comprising a DNA binding domain and a nuclease domain (claims 1-4, 6, 11, 12, and 16-23 or 24)
(2)	a cell engineering tool comprising a DNA binding domain and a gene repressor (claims 1-4, 6-8, 11, 12, and 16-23 or 24)
(3)	a cell engineering tool comprising a DNA binding domain and a gene activator (claims 1-4, 6, 9-12, and 16-23 or 24)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Species (1) to (3) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because a nuclease domain in species (1) is not required for species (2) and (3), a gene repressor in species (2) is not required for species (1) and (3), and a gene activator in species (3) is not required for species (1) and (2). 
6.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(4)	DNA repair protein comprises p53BP1 (claim 6)
(5)	DNA repair protein comprises γH2AX (claim 6)
(6)	DNA repair protein comprises MRE-11(claim 6)
(7)	DNA repair protein comprises BRCA1 (claim 6)
(8)	DNA repair protein comprises RAD-51 (claim 6)
(9)	DNA repair protein comprises phospho-ATM (claim 6)
(10)	DNA repair protein comprises MDC1 (claim 6)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-4, 7-12, and 16-23. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the DNA repair protein in species (4) is not required for species (5) to (10), the DNA repair protein in species (5) is not required for species (4) and (6) to (10), the DNA repair protein in species (6) is not required for species (4), (5), and (7) to (10), the DNA repair protein in species (7) is not required for species (4) to (6) and (8) to (10), the DNA repair protein in species (8) is not required for species (4) to (7), (9) and (10), the DNA repair protein in species (9) is not required for species  (4) to (8) and (10), and the DNA repair protein in species (10) is not required for species (4) to (9). 
7.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(11)	the gene repressor comprises KRAB (claim 8)
(12)	the gene repressor comprises Sin3a (claim 8)
(13)	the gene repressor comprises LSD1 (claim 8)
(14)	the gene repressor comprises SUV39H1 (claim 8)
(15)	the gene repressor comprises G9A (EHMT2) (claim 8)
(16)	the gene repressor comprises DNMT1 (claim 8)(17)	the gene repressor comprises DNMT3A-DNMT3L (claim 8)
(18)	the gene repressor comprises DNMT3B (claim 8)
(19)	the gene repressor comprises KOX (claim 8)
(20)	the gene repressor comprises TGF-beta-inducible early gene (TIEG) (claim 8)
(21)	the gene repressor comprises v-erbA (claim 8)
(22)	the gene repressor comprises SID (claim 8)
(23)	the gene repressor comprises MBD2 (claim 8)
(24)	the gene repressor comprises MBD3 (claim 8)
(25)	the gene repressor comprises Rb (claim 8)
(26)	the gene repressor comprises MeCP2 (claim 8) 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-4, 6, 7, 9-12, and 16-23. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the gene repressor in species (11) is not required for species (12) to (26), the gene repressor in species (12) is not required for species (11) and (13) to (26), the gene repressor in species (13) is not required for species (11), (12) and (14) to (26), the gene repressor in species (14) is not required for species (11) to (13) and (15) to (26), the gene repressor in species (15) is not required for species (11) to (14) and (16) to (26), the gene repressor in species (16) is not required for species (11) to (15) and (17) to (26), the gene repressor in species (17) is not required for species (11) to (16) and (18) to (26), the gene repressor in species (18) is not required for species (11) to (17) and (19) to (26), the gene repressor in species (19) is not required for species (11) to (18) and (20) to (26), the gene repressor in species (20) is not required for species (11) to (19) and (21) to (26), the gene repressor in species (21) is not required for species (11) to (20) and (22) to (26), the gene repressor in species (22) is not required for species (11) to (21) and (23) to (26), the gene repressor in species (23) is not required for species (11) to (22) and (24) to (26), the gene repressor in species (24) is not required for species (11) to (23), (25), and (26), the gene repressor in species (25) is not required for species (11) to (24) and (26), and the gene repressor in species (26) is not required for species (11) to (25). 
8.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(27)	the gene activator comprises VP 16 (claim 10)
(28)	the gene activator comprises VP64 (claim 10)
(29)	the gene activator comprises p65 (claim 10)
(30)	the gene activator comprises p300 catalytic domain (claim 10)
(31)	the gene activator comprises TET1 catalytic domain (claim 10)
(32)	the gene activator comprises TDG (claim 10)
(33)	the gene activator comprises Ldb1 self-associated domain (claim 10)
(34)	the gene activator comprises HSF1(claim 10)
(35)	the gene activator comprises Rta (claim 10)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-4, 6-9, 11, 12, and 16-23. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the gene activator in species (27) is not required for species (28) to (35), the gene activator in species (28) is not required for species (27) and (29) to (35), the gene activator in species (29) is not required for species (27), (28), and (30) to (35), the gene activator in species (30) is not required for species (27) to (29) and (31) to (35), the gene activator in species (31) is not required for species (27) to (30) and (32) to (35), the gene activator in species (31) is not required for species (27) to (30) and (32) to (35), the gene activator in species (32) is not required for species (27) to (31) and (33) to (35), the gene activator in species (33) is not required for species (27) to (32), (34), and (35), the gene activator in species (34) is not required for species (27) to (33) and (35), and the gene activator in species (35) is not required for species (27) to (34). 
9.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(36)	the DNA binding domain comprises a transcription activator-like effector (TALE) protein (claim 11)
(37)	the DNA binding domain comprises a zinc finger protein (ZFP) (claim 11)
(38)	the DNA binding domain comprises a single guide RNA (sgRNA) (claim 11)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-4, 6-10, 12, and 16-23. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the DNA binding domain in species (36) is not required for species (37) and (38), the DNA binding domain in species (37) is not required for species (36) and (38), and the DNA binding domain in species (38) is not required for species (36) and (37). 
10.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(39)	the cell is a primary cell (claim 12)
(40)	the cell is a hematopoietic stem cell (HSC) (claim 12)
(41)	the cell is a T cell (claim 12)
(42)	the cell is a chimeric antigen receptor T cell (CAR T cell) (claim 12)
(43)	the cell is an immortalized cell (claim 12)
(44)	the cell is a cell from a normal solid tissue  (claim 12)
(45)	the cell is a cell from a tumorigenic solid tissue (claim 12)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-4, 6-11, and 16-23. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the cell in species (39) is not required for species (40) to (45), the cell in species (40) is not required for species (39) and (41) to (45), the cell in species (41) is not required for species (39), (40), and (42) to (45), the cell in species (42) is not required for species (39) to (41) and (43) to (45), the cell in species (43) is not required for species (39) to (42), (44),  and (45), the cell in species (44) is not required for species (39) to (43) and (45), and the cell in species (45) is not required for species (39) to (44). 
11.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(46)	the parameter is a sequence of the DNA binding domain (claim 22)
(47)	the parameter is a length of the DNA binding domain (claim 22)
(48)	the parameter is an amount of the genome editing tool introduced into the cell (claim 23)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-4, 6-12, and 16-21. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the parameter in species (46) is not required for species (47) and (48),  the parameter in species (47) is not required for species (46) and (48), and the parameter in species (48) is not required for species (46) and (47). 


12.	Applicant is also required to select a target genomic locus within a gene  from a PDCD1 gene, a CTLA4 gene, a LAG3 gene, a TET2 gene, a BTLA gene, a HAVCR2 gene, a CCRS gene, a CXCR4 gene, a TRA gene, a TRB gene, a B2M gene, an albumin gene, a HBB gene, a HBA1 gene, a TTR gene, a NR3C1 gene, a CD52 gene, an erythroid specific enhancer of the BCL11A gene, a CBLB gene, a TGFBR1 gene, a SERPINA1 gene, a HBV genomic DNA in infected cells, a CEP290 gene, a DMD gene, a CFTR gene, and an IL2RG gene in claim 16 and select a microscopy mode from claim 17 based on the requirement of election of species.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 28, 2021